Citation Nr: 0902696	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from June 1966 until his 
retirement in June 1996. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a bilateral hearing 
loss.

The issue of service connection for a bilateral hearing loss 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  A rating action in June 1998 denied the veteran service 
connection for a hearing loss on the basis that the evidence 
of record did not show that the veteran's hearing met the 
criteria for a hearing loss for purposes of VA compensation.  
Although properly informed of that decision, the veteran did 
not perfect a timely appeal, and the decision became final.

2.  Evidence added to the record since the June 1998 rating 
decision is neither cumulative or redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and a claim of 
entitlement to service connection for a hearing loss is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156, 
3.385 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003.  Because of the favorable 
outcome in this appeal of this issue, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving new and material evidence is 
harmless error.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).
Adequate opportunities to submit evidence and request 
assistance have been provided.  The Board also finds the 
available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background and Analysis

In a June 1998 rating action, service connection was denied 
for a bilateral hearing loss.  That decision was based on 
service treatment records and the report of a March 1998 VA 
audiometric examination which found normal hearing.  The 
rating decision concluded, in essence, that the veteran's 
hearing did not meet the criteria for a hearing loss as 
measured by the decibel loss at specific levels.  The veteran 
did not appeal the RO's decision and it became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.104 
(2007). 

The evidence received since the June 1998 rating action 
consists of an October 2002 VA audiometric examination 
report, outpatient treatment records, a transcript of the 
testimony of the veteran and his spouse given at his November 
2008 travel board hearing, and private medical statements 
dated in April 2004 and June 2004 from W.C.V., M.D., an 
otolaryngologist.  In his April 2004 statement, Dr. V. 
indicated that the veteran suffered from "mild to moderate 
hearing drop in the upper frequencies, consistent with 
environmental noise exposure."  This evidence is new.  It is 
also material because it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  The June 1998 
rating decision denied entitlement to service connection in 
part because there was not a current diagnosis of hearing 
loss.  The evidence submitted since that time contains such a 
diagnosis.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim. 
Therefore, the claim must be reopened and re-adjudicated on 
the merits. 


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a hearing loss 
has been received, the appeal is allowed.

REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In the present case, an October 2002 VA audiometric 
examination noted a mild sensorineural hearing loss in both 
ears, borderline at 3000 Hz.  The veteran has submitted 
private medical statements dated in 2004 suggesting that the 
veteran suffers from "mild to moderate hearing drop in the 
upper frequencies, consistent with environmental noise 
exposure."  At the time of his retirement physical 
examination performed in March 1996, and audiometric 
examination yielded pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
30
LEFT
10
0
20
25
35

In order to determine whether the veteran has a present 
hearing loss that is related to service, another VA 
audiometric examination is required.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for a bilateral 
hearing loss since his retirement from 
service in June 1996.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Once any additional records have been 
received, the veteran should be afforded 
a VA audiometric examination to determine 
whether the veteran has a current hearing 
loss that is related to service.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Therefore, 
the Board finds additional development is 
required prior to appellate review.

Keeping in mind the provision of 
38 C.F.R. § 3.385 (stated above), the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any current bilateral hearing loss was 
incurred in or aggravated by service, 
including specifically whether the 
veteran has current residuals of 
bilateral hearing loss and/or tinnitus 
due to noise exposure during active 
service.  Sustainable reasons and bases 
are to be provided to support any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


